Citation Nr: 1628655	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-30 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to January 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Houston, Texas, RO.  In May 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's prostate cancer is related to radiation exposure he sustained in service.   


CONCLUSION OF LAW

Service connection for prostate cancer is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran asserts that he has prostate cancer as the result of exposure to radiation during his participation in Operation Dominic during service.  An August 1962 entry in his service personnel records document that he participated in Operation Dominic (nuclear testing in the Christmas Island area) while stationed aboard the USS Marshall in 1962.  A March 2012 letter from the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction confirms the Veteran's participation in Operation Dominic I, conducted at Christmas and Johnston Islands in the Pacific Ocean in 1962, and provides radiation dose assessments of his exposure to atmospheric nuclear test detonations.  A June 2014 private medical opinion by J.L., M.D., notes that the Veteran developed prostate cancer in 2002, and that radiation exposure he sustained in service "is the likely culprit in developing his prostate cancer."  Dr. J.L. explained that prostate cancer is a disease that is likely to occur after radiation exposure, and the Veteran had no family history of prostate cancer or any other risk factor for prostate cancer, except for radiation exposure.  In light of the foregoing evidence, the Board finds that the preponderance of the evidence shows that the Veteran's prostate cancer is related to radiation exposure he sustained in service.  Accordingly, service connection for prostate cancer is warranted.  


ORDER

Service connection for prostate cancer is granted.  


____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


